 Case 2:20-cv-03269-SDW-LDW Document 15 Filed 04/02/20 Page 1 of 2 PageID: 320
Daniel L. Schmutter
HARTMAN & WINNICKI, P.C.
74 Passaic Street
Ridgewood, NJ 07450
(201) 967-8040
(201) 967-0590 (fax)
dschmutter@hartmanwinnicki.com

David H. Thompson*
Peter A. Patterson*
COOPER & KIRK, PLLC
1523 New Hampshire Avenue, N.W.
Washington, D.C. 20036
(202) 220-9600
(202) 220-9601 (fax)
dthompson@cooperkirk.com
*Appearing pro hac vice
Attorneys for Plaintiffs
                         UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

                                       )       HON. SUSAN D. WIGENTON,
ASSOCIATION OF NEW JERSEY
                                       )               U.S.D.J.
RIFLE & PISTOL CLUBS, INC., et         )
al.,
                                       )          HON. LEDA D. WETTRE,
                 Plaintiffs,           )                 U.S.M.J.
                                       )
      v.                               )
PHILIP D. MURPHY, in his official )            CIVIL ACTION NO. 20-cv-3269
capacity as Governor of New Jersey, et )
                                       )              CIVIL ACTION
al.,
                                       )
                 Defendants.           )       (ELECTRONICALLY FILED)
                                       )


                                CONSENT ORDER

      THIS MATTER having been opened to the Court upon the application of

Hartman & Winnicki, P.C., attorneys for Plaintiffs, for a temporary restraining order

and/or preliminary injunction pursuant to FED. R. CIV. P. 65 and L. Civ. R. 65.1

enjoining Defendants’ enforcement of Executive Order 107 against firearm retailers

                                          1
Case 2:20-cv-03269-SDW-LDW Document 15 Filed 04/02/20 Page 2 of 2 PageID: 321
and Defendants’ closure of the NICS background-check portal in New Jersey;

Plaintiffs having informed the Court that they are withdrawing their request for a

temporary restraining order and all parties having consented to the form of the within

order; and for good cause shown;

      IT IS on this 2nd day of April, 2020, ORDERED AS FOLLOWS:

      1.      Plaintiffs’ request for a temporary restraining order is withdrawn

without prejudice and therefore is no longer before the Court;

      2.      Plaintiffs’ motion for a preliminary injunction remains pending but

with no briefing schedule entered at this time.


                                                   s/Susan D. Wigenton
                                                  Hon. Susan D. Wigenton, U.S.D.J.




                                            2
